TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00655-CV



                            A-TX Property Management, Appellant

                                                  v.

                      Jesus Rodriguez and Sandra Rodriguez, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
       NO. C-1-CV-11-005496, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            SUPPLEMENTAL OPINION


               In our opinion issued October 17, 2013, we affirmed the county court’s judgment

conditioned on the Rodriguezes’ filing a remittitur in the county court within thirty days of the date

of the opinion, reducing the award of damages by $321.51 and notifying this Court of the filing.

More than thirty days has passed since the date of the opinion, and the Rodriguezes have not notified

this Court that they have filed a remittitur in the county court. Accordingly, we reverse the judgment

of the county court as to the award of damages and remand this cause for recalculation of treble

damages in accordance with our opinion issued October 17, 2013. We affirm the county court’s

judgment in all other respects.
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed in Part; Reversed and Remanded in Part

Filed: February 20, 2014




                                              2